Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is entered into on the 23rd day of
March, 2015, and effective as of the 11th day of April, 2015, by and between
Georgetown Bancorp, Inc., a Maryland corporation with its principal office in
Georgetown, Massachusetts (the “Company”), and Joseph W. Kennedy (“Executive”)
and is effective as of the closing date of the initial public offering of the
Company (the “Effective Date”).  The Board of Directors of the Company (the
“Board”) shall be the authority for the enforcement of this Agreement.  Any
reference herein to the “Bank” shall mean Georgetown Bank, the wholly-owned
subsidiary of the Company.

 

WHEREAS, the Executive is currently employed as Senior Vice President and Chief
Financial Officer of the Company and the Bank and has previously entered into
employment agreements with the Company and the Bank, effective April 11, 2012
(the “2012 Agreements”); and

 

WHEREAS, the Company and Bank desire also to renew and restate the 2012
Agreements with Executive so that the Company and Bank are assured of the
continued availability of the Executive’s services as provided in this Agreement
for an additional three year period; and

 

WHEREAS, the Executive is willing to serve the Company on the terms and
conditions hereinafter set forth; and

 

WHEREAS, the parties hereto desire to set forth the terms of an employment
agreement and the continuing employment relationship between the Company and
Executive.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

 

1.                                      POSITION AND RESPONSIBILITIES

 

During the period of his employment hereunder, Executive agrees to serve as
Senior Vice President and Chief Financial Officer of the Company (the “Executive
Position”).  During said period, Executive also agrees to serve, if elected, as
an officer and director of any subsidiary or affiliate of the Company.  Failure
to reelect Executive to the Executive Position without the consent of Executive
during the term of this Agreement (except for any Termination for Cause, as
defined herein) shall constitute a breach of this Agreement.  Executive shall
have the responsibilities designated by the Board or as may be set forth in the
Charter or Bylaws of the Company.  In addition, Executive shall be responsible
for directing the Company’s financial goals, objectives, and budgets. Executive
shall oversee the investment of funds and manage associated risks, supervise
cash management activities, and execute capital-raising strategies.  Executive
shall report directly to the Chief Executive Officer of the Company.

 

--------------------------------------------------------------------------------


 

2.                                      TERM AND PERFORMANCE OF DUTIES

 

(a)                                 The term of this Agreement and the period of
Executive’s employment under this Agreement shall begin as of the Effective Date
and shall continue for thirty-six (36) full calendar months thereafter.  On an
annual basis, the Chief Executive Officer shall conduct a comprehensive
performance evaluation and review of Executive’s performance, which shall be
reviewed by the Board and the results thereof shall be included in the minutes
of the Board’s meeting.  At least six (6) months prior to the expiration of the
term, the Board shall review Executive’s performance during the preceding term
of this Agreement in order to determine whether to renew the Agreement for an
additional term of up to three (3) years, and if the Board determines to renew
the Agreement, it shall provide written notice of such renewal to Executive at
least sixty (60) days prior to the end of the term.  In the event the Board
determines not to renew the Agreement, it shall provide written notice of
non-renewal (“Non-Renewal Notice”) to Executive at least sixty (60) days prior
to the expiration of the term.

 

(b)                                 During the period of his employment
hereunder, except for periods of absence occasioned by illness, reasonable
vacation periods, and reasonable leaves of absence approved by the Board,
Executive shall devote substantially all his business time, attention, skill,
and efforts to the faithful performance of his duties hereunder, including
activities and services related to the organization, operation and management of
the Company; provided, however, that, with the approval of the Board, as
evidenced by a resolution of such Board, from time to time, Executive may serve,
or continue to serve, on the boards of directors of, and hold any other offices
or positions in, business companies or business organizations, which, in such
Board’s judgment, will not present any conflict of interest with the Company, or
materially affect the performance of Executive’s duties pursuant to this
Agreement (it being understood that membership in and service on boards or
committees of social, religious, charitable or similar organizations does not
require Board approval pursuant to this Section 2(b). For purposes of this
Section 2(b), Board approval shall be deemed provided as to service with any
such business companies or organizations that Executive was serving as of the
date of this Agreement as set forth in Exhibit A hereto.

 

3.                                      COMPENSATION, BENEFITS AND REIMBURSEMENT

 

(a)                                 The compensation specified under this
Agreement shall constitute the salary and benefits paid for the duties and
responsibilities described in Section 1. Subject to Section 22 hereof, the
Company and/or the Bank shall pay Executive as compensation a salary of not less
than $140,100 per year (“Base Salary”).  Such Base Salary shall be payable in
accordance with the customary payroll practices of the Company and/or the Bank. 
During the period of this Agreement, Executive’s Base Salary shall be reviewed
at least annually. Such review may be conducted by the compensation committee
(the “Committee”) designated by the Board and the Board may increase, but not
decrease Executive’s Base Salary (except for a decrease that is not in excess of
any decrease that is generally applicable to all employees of the Company and/or
the Bank).

 

(b)                                 Any increase in Base Salary shall become the
Base Salary for purposes of this Agreement.  In addition to the Base Salary
provided in Section 3(a), the Company and/or the Bank shall provide Executive
all such other benefits as are provided to permanent full-time employees of the
Company and/or the Bank.

 

(c)                                  The Company and/or the Bank shall provide
Executive with employee benefit plans, arrangements and perquisites
substantially equivalent to those in which Executive was participating or
otherwise deriving benefit from immediately prior to the beginning of the term
of this Agreement.

 

2

--------------------------------------------------------------------------------


 

Without limiting the generality of the foregoing provisions of this subsection
(c), Executive will be entitled to participate in or receive benefits under any
employee benefit plans, including, but not limited to, the Supplemental
Executive Retirement Plan, retirement plans, pension plans, profit-sharing
plans, equity plans, health-and-accident insurance plans, disability plans,
medical coverage or any other employee benefit plan or arrangement made
available by the Company and/or the Bank in the future to its senior executives
and key management employees, subject to and on a basis consistent with the
terms, conditions and overall administration of such plans and arrangements. 
Executive will be eligible for annual incentive compensation and bonuses which
shall be paid in cash at the discretion of the Committee.  Nothing paid to
Executive under any such plan or arrangement will be deemed to be in lieu of
other compensation to which Executive is entitled under this Agreement.

 

(d)                                 The Bank and Executive have entered into an
endorsement split dollar arrangement which will provide Executive with a
pre-retirement death benefit of One Million Dollars ($1,000,000).  In addition,
for each year during the term of this Agreement, Executive shall be paid a
tax-adjusted payment for life insurance for the purpose of and contingent upon
Executive’s use of the after-tax portion of said payment to acquire a life
insurance policy with a death benefit of One Million Dollars ($1,000,000).  The
amount of the tax-adjusted payment shall be set forth in a Schedule executed by
Executive and Bank, which Schedule shall be attached to this Agreement as
Exhibit B and which Schedule can be modified from time to time by mutual written
consent of Executive and Bank.  To the extent the Bank fails to make any
payments required hereunder to the Executive, the Company shall be responsible
for and shall make such payment.

 

(e)                                  The Company and/or the Bank shall pay or
reimburse Executive for all reasonable travel and other reasonable expenses
incurred by Executive performing his obligations under this Agreement and in
such amounts as the Board may from time to time determine.  The Company and/or
the Bank shall reimburse Executive for his ordinary and necessary business
expenses, including, without limitation, fees for memberships in such clubs and
organizations as Executive and the Board shall mutually agree are necessary and
appropriate for business purposes, and travel and entertainment expenses
incurred in connection with the performance of his duties under this Agreement,
upon presentation to the Chief Executive Officer, or his designee, for approval
of an itemized account of such expenses in such form as the Chief Executive
Officer may reasonably require.  Reimbursement of expenses and in-kind benefits
subject to this Section 3(e) or otherwise provided to Executive shall be subject
to the following rules:  (i) the amount of such expenses eligible for
reimbursement or in-kind benefits provided in any taxable year shall not affect
the expenses eligible for reimbursement or in-kind benefits provided in any
other taxable year, except as otherwise allowed by Section 409A of the Internal
Revenue Code (“Code”); (ii) any reimbursement shall be made on or before the
last day of the calendar year following the calendar year in which the expenses
to be reimbursed were incurred; and (iii) no right to reimbursement or in-kind
benefits may be liquidated or exchanged for another benefit.

 

(f)                                   To the extent not specifically set forth
in this Section 3, any compensation payable or provided under this Section 3
shall be paid or provided no later than two and one-half months after the
calendar year in which such compensation is no longer subject to a substantial
risk of forfeiture within the meaning of Treasury Regulation
Section 1.409A-1(d).

 

4.                                      PAYMENTS TO EXECUTIVE UPON AN EVENT OF
TERMINATION

 

(a)                                 Upon the occurrence of an Event of
Termination (as herein defined) during Executive’s term of employment under this
Agreement, the provisions of this section shall apply. As

 

3

--------------------------------------------------------------------------------


 

used in this Agreement, an “Event of Termination” shall mean and include any one
or more of the following:

 

(i)                                     the termination by the Company and/or
the Bank of Executive’s full-time employment hereunder for any reason, including
a termination following a Change in Control, but not including a termination for
Cause, termination upon Retirement, or a termination for Disability; or

 

(ii)                                  Executive’s resignation from the Company’s
and/or the Bank’s employ for “Good Reason,” including resignation for Good
Reason following a Change in Control.  Good Reason shall mean any of the
following:

 

(A)                               failure to elect or reelect or to appoint or
reappoint Executive to the Executive Position, unless consented to by Executive,

 

(B)                               a substantial adverse and material change in
Executive’s function, duties, or responsibilities,

 

(C)                               a material reduction to Base Salary or
benefits of Executive from that being provided as of the Effective Date of this
Agreement (except for any reduction that is part of an employee-wide reduction
in pay or benefits),

 

(D)                               a liquidation or dissolution of the Company
(other than a liquidation or dissolution of the Company in connection with a
second-step reorganization of the mutual holding company parent of the Company
to a fully-converted stock holding company for which Executive continues in the
Executive Position with the new stock holding company), or

 

(E)                                a relocation of Executive’s principal place
of employment more than twenty-five (25) miles from the principal office on the
Effective Date;

 

(F)                                 a material breach of this Agreement by the
Bank; or

 

(G)                               the failure of the Board to renew this
Agreement or provide a similar employment agreement at the end of the current
term by issuing a Non-Renewal Notice to Executive no later than sixty days
before the end of the term, in accordance with the provisions of
Section 2(a) hereof.

 

Upon the occurrence of any event described in clauses (ii) (A) through
(F) above, Executive shall have the right to elect to terminate his employment
under this Agreement by resignation upon not less than thirty (30) days prior
written notice given within a reasonable period of time (not to exceed, except
in case of a continuing breach, ninety (90) days) after the event giving rise to
said right to elect, which termination by Executive shall be an Event of
Termination.  The Bank shall have at least thirty (30) days to remedy any
condition set forth in clauses (ii) (A) through (F), provided, however, that the
Bank shall be entitled to waive such period and make an immediate payment
hereunder.  No payment or benefit shall be due to Executive under this Agreement
upon occurrence of an Event of Termination, except as provided in this
Section 4.

 

Upon the occurrence of an event described in clause (ii) (G) above, the
Executive shall have the right to elect to terminate his employment under this
Agreement by resignation upon written notice issued to the Company no more than
fifteen (15) days after receipt of the Non-Renewal

 

4

--------------------------------------------------------------------------------


 

Notice.  Upon receipt of the Executive’s notice of termination due to this Event
of Termination, the Company shall have thirty (30) days to cure the Event of
Termination by reversing its decision and notifying the Executive that it will
renew the Agreement.  No later than the end of the thirty (30) day cure period,
the Company shall either: (i) notify the Executive that it has reversed its
decision and will renew the Agreement or (ii) provide the Executive with the
written release of claims required under Section 4(i), to be signed by the
Executive as a condition to the receipt of severance benefits hereunder. 
Notwithstanding the foregoing, the following will not constitute an Event of
Termination under clause (ii)(G) above: (i) the failure of the Company to renew
the Agreement upon the Executive’s attainment of the retirement age set forth in
Section 7 (or agreed to in writing by the Executive); (ii) the renewal of the
Agreement for a shorter period due to the Executive’s attainment of the
retirement age set forth in Section 7 during the next three-year term; or
(iii) the Company’s offer to renew the Agreement on terms that may be different
but similar to the terms of this Agreement provided that, for these purposes,
the renewal employment agreement will be considered “similar” if it requires the
same multiple of Base Salary and bonus payment upon the same Events of
Termination.

 

(b)                                 Upon the occurrence of an Event of
Termination and subject to Sections 4(h) and 22 hereof, the Company shall pay
Executive, as severance pay or liquidated damages, or both, a cash amount equal
to one (1) times (three (3) times if the Event of Termination follows a Change
in Control) the highest annual rate of Base Salary paid to Executive at any time
under this Agreement.

 

(c)                                  Upon the occurrence of an Event of
Termination and subject to Sections 4(h) and 22 hereof, the Company shall pay
Executive a cash amount equal to one (1) times (three (3) times if the Event of
Termination follows a Change in Control) the Executive’s tax-adjusted payment as
provided for in Section 3(d), to be used to maintain the life insurance policy
owned by Executive, as set forth in Section 3(d) hereof.

 

(d)                                 Upon the occurrence of an Event of
Termination and subject to Sections 4(h) and 22 hereof, the Company will
provide, at the Company’s expense, life insurance (including the life insurance
provided under the endorsement split dollar life insurance agreement between
Executive and Company) and non-taxable medical and dental coverage substantially
comparable, as reasonably or customarily available, to the coverage maintained
by the Bank or the Company for Executive prior to his termination, except to the
extent such coverage may be changed in its application to all Company or Bank
employees.  Such coverage shall cease twelve (12) months following the Event of
Termination (thirty-six months if the Event of Termination follows a Change in
Control).  The period of continued health care coverage required by Code
Section 4980B(f) shall run concurrently with the coverage period provided
herein.  If the Company and/or the Bank cannot provide one or more of the
benefits set forth in this paragraph because Executive is no longer an employee,
applicable rules and regulations prohibit such benefits or the payment of such
benefits in the manner contemplated, or it would subject the Company and/or the
Bank to penalties, then the Company and/or the Bank shall pay the Executive a
cash lump sum payment reasonably estimated to be equal to the value of such
benefits. Such cash lump sum payment shall be made in a lump sum within thirty
(30) days after the later of the Executive’s date of termination (“Date of
Termination”) of employment or the effective date of the rules or regulations
prohibiting such benefits or subjecting the Company and/or the Bank to
penalties, provided, however, in the event Executive is a Specified Employee
(with the meaning of Treasury Regulation Section 1.409A-1(i)), and to the extent
necessary to avoid penalties under Code Section 409A, no payment shall be made
to Executive prior to the first day of the seventh month following Executive’s
Date of Termination.

 

5

--------------------------------------------------------------------------------


 

(e)                                  The payments under Sections 4(b) and
4(c) shall be payable in a single cash lump-sum distribution within thirty (30)
days following the occurrence of an Event of Termination.

 

(f)                                   Upon the occurrence of an Event of
Termination and subject to the satisfaction of Section 4(h) hereof, Executive
will fully vest in all non-vested stock options and/or restricted stock that
have been granted to him, and in the case of stock options, such options shall
be immediately exercisable.

 

(g)                                  For purposes of this Section 4, Date of
Termination shall mean the date of “Separation from Service” as defined in Code
Section 409A and the Treasury Regulations promulgated thereunder; provided,
however, that the Company and Executive reasonably anticipate that the level of
bona fide services Executive would perform after termination would permanently
decrease to a level that is less than 50% of the average level of bona fide
services performed (whether as an employee or an independent contractor) over
the immediately preceding 36-month period.

 

(h)                                 Notwithstanding the foregoing, Executive
shall not be entitled to any payments or benefits under this Section 4 unless
and until Executive executes a release of his claims against the Company,  the
Bank and any affiliate, and their officers, directors, successors and assigns,
releasing said persons from any and all claims, rights, demands, causes of
action, suits, arbitrations or grievances relating to the employment
relationship, including claims under the Age Discrimination in Employment Act
(“ADEA”), but not including claims for benefits under tax-qualified plans or
other benefit plans in which Executive is vested, claims for benefits required
by applicable law or claims with respect to obligations set forth in this
Agreement that survive the termination of this Agreement.  In order to comply
with the requirements of Code Section 409A and the ADEA, the release shall be
provided to Executive no later than the date of his Separation from Service and
Executive shall have no fewer than twenty-one (21) days to consider the release,
and following Executive’s execution of the release, Executive shall have seven
(7) days to revoke said release.

 

5.                                      CHANGE IN CONTROL DEFINED

 

(a)                                 For purposes of this Agreement, the term
“Change in Control” shall mean the occurrence of any of the following events:

 

(i)                                     Merger:  The Company or the Bank merges
into or consolidates with another entity, or merges another bank or corporation
into the Bank or the Company, and as a result, less than a majority of the
combined voting power of the resulting corporation immediately after the merger
or consolidation is held by persons who were stockholders of the Company or the
Bank immediately before the merger or consolidation, provided, however, that a
second step conversion of the Company’s mutual holding company is specifically
excluded from consideration as a Change in Control under this definition;

 

(ii)                                  Acquisition of Significant Share
Ownership:  There is filed, or is required to be filed, a report on Schedule 13D
or another form or schedule (other than Schedule 13G) required under Sections
13(d) or 14(d) of the Securities Exchange Act of 1934, as amended, if the
schedule discloses that the filing person or persons acting in concert has or
have become the beneficial owner of 25% or more of a class of the Company’s or
the Bank’s voting securities; provided, however, this clause (ii) shall not
apply to beneficial ownership of the Company’s or the Bank’s voting shares held
in a fiduciary capacity by an entity of which the Company directly or indirectly
beneficially owns 50% or more of its outstanding voting securities;

 

6

--------------------------------------------------------------------------------


 

(iii)                               Change in Board Composition:  During any
period of two consecutive years, individuals who constitute the Company’s or the
Bank’s Board of Directors at the beginning of the two-year period cease for any
reason to constitute at least a majority of the Company’s or the Bank’s Board of
Directors; provided, however, that for purposes of this clause (iii), each
director who is first elected by the board (or first nominated by the board for
election by the stockholders) by a vote of at least two-thirds (2/3) of the
directors who were directors at the beginning of the two-year period or who is
appointed to the Board as the result of a directive, supervisory agreement or
order issued by the primary federal regulator of the Company or the Bank or by
the Federal Deposit Insurance Corporation (“FDIC”) shall be deemed to have also
been a director at the beginning of such period; and provided, further, that the
elimination of the Company’s board of directors by merger into a new stock
holding company in connection with a second-step conversion of the Company’s
mutual holding company shall not be deemed a Change in Control if the Bank’s
Board of Directors continues to satisfy this requirement; or

 

(iv)                              Sale of Assets:  The Company or the Bank sells
to a third party all or substantially all of its assets.

 

(b)                                 In the event of a Change in Control, the
term “Company” shall be defined to include any successor to the Bank.

 

7

--------------------------------------------------------------------------------


 

6.                                      TERMINATION FOR DISABILITY OR DEATH

 

(a)                               Disability.  Termination of Executive’s
employment based on “Disability” shall mean any medically determinable physical
or mental impairment that can be expected to result in death or can be expected
to last for a period of not less than twelve (12) months that: (i) renders
Executive unable to engage in any substantial gainful activity, or (ii) causes
Executive to receive income replacement benefits for a period of not less than
three (3) months under an accident and health plan of the Company and/or the
Bank covering Executive.  A determination as to whether Executive has suffered a
Disability shall be made by the Board with objective medical input.

 

The Company and/or the Bank will cause to be continued life insurance and
non-taxable medical and dental coverage substantially comparable, as reasonable
or customarily available, to the coverage maintained by the Company and/or the
Bank for Executive prior to his termination for Disability, except to the extent
such coverage may be changed in its application to all Company and/or Bank
employees or not available on an individual basis to an employee terminated for
Disability.  This coverage shall cease upon the earlier of (i) the date
Executive returns to the full-time employment of the Company and Bank in the
same capacity as he was employed prior to his termination for Disability and
pursuant to this Agreement; (ii) Executive’s full-time employment by another
employer; (iii) Executive attaining the age of 65; (iv) Executive’s death; or
(v) twenty four (24) months from the date of Disability.

 

(b)                               Death.  In the event of the death of Executive
while in the active employment of the Bank, Executive’s beneficiary shall be
entitled to Executive’s interest in the life insurance policy proceeds covered
by the endorsement split dollar agreement between Executive and the Bank
referenced in Section 3(d) hereof.  No further amounts or benefits shall be due
hereunder.

 

7.                                      TERMINATION UPON RETIREMENT

 

Termination of Executive’s employment based on “Retirement” shall mean
termination of Executive’s employment at age 65 or in accordance with any
retirement policy established by the Board and agreed to, in writing, by
Executive.  Upon termination of Executive based on Retirement, no amount or
benefit shall be due Executive under this Agreement, and Executive shall be
entitled to all benefits under any retirement plan of the Bank and other plans
to which Executive is a party.  Notwithstanding the foregoing, Executive shall
have the right to participate in the Bank’s health insurance plans for the
applicable COBRA period, to the extent eligible, at the expense of Executive.

 

8.                                      TERMINATION FOR CAUSE

 

The term “Termination for Cause” shall mean termination because of Executive’s
personal dishonesty, incompetence, willful misconduct, breach of fiduciary duty
involving personal profit, material breach of the Company’s Code of Ethics,
material violation of the Sarbanes-Oxley requirements for officers of public
companies that, in the reasonable opinion of the Board, will likely cause
substantial financial harm or substantial injury to the reputation of the
Company, willfully engaging in actions that, in the reasonable opinion of the
Board, will likely cause substantial financial harm or substantial injury to the
business reputation of the Company, intentional failure to perform stated
duties, willful violation of any law, rule or regulation (other than routine
traffic violations or similar offenses) or final cease-and-desist order, or
material breach of any provision of this Agreement.  Notwithstanding the
foregoing, Executive shall not be deemed to have been Terminated for Cause
unless and until there shall have been delivered to him a copy of a resolution
duly adopted by the affirmative vote of not less than a majority of the members
of the Board at a meeting of the

 

8

--------------------------------------------------------------------------------


 

Board called and held for that purpose, finding that in the good faith opinion
of the Board, Executive was guilty of conduct justifying Termination for Cause
and specifying the particulars thereof in detail.  Other than as set forth in
Section 9(a), Executive shall not have the right to receive compensation or
other benefits for any period after Termination for Cause.  Any non-vested stock
options granted to Executive under any stock option plan of the Bank, the
Company or any subsidiary or affiliate thereof, shall become null and void
effective upon Executive’s receipt of Notice of Termination for Cause pursuant
to Section 9 hereof, and shall not be exercisable by Executive at any time
subsequent to such Termination for Cause (unless it is determined in arbitration
that grounds for Termination for Cause did not exist, in which event all terms
of the options as of the date of termination shall apply, and any time periods
for exercising such options shall commence from the date of resolution in
arbitration).

 

9.                                      NOTICE OF TERMINATION

 

(a)                                 Any purported termination by the Company for
Cause shall be communicated by Notice of Termination to Executive.  For purposes
of this Agreement, a “Notice of Termination” shall mean a written notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated.  If, within thirty (30) days after any Notice of Termination for
Cause is given, Executive notifies the Company that a dispute exists concerning
the termination, the parties shall promptly proceed to arbitration. 
Notwithstanding the pendency of any such dispute, the Company may discontinue to
pay Executive compensation until the dispute is finally resolved in accordance
with this Agreement.  If it is determined that Executive is entitled to
compensation and benefits under Section 4 of this Agreement, the payment of such
compensation and benefits by the Company shall commence immediately following
the date of resolution by arbitration, with interest due Executive on the cash
amount that would have been paid pending arbitration (at the prime rate as
published in The Wall Street Journal from time to time).

 

(b)                                 Any other purported termination by the
Company or by Executive shall be communicated by a Notice of Termination to the
other party. For purposes of this Agreement, a “Notice of Termination” shall
mean a written notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in detail the facts and
circumstances claimed to provide a basis for termination of employment under the
provision so indicated. “Date of Termination” shall mean the date of the Notice
of Termination.  If, within thirty (30) days after any Notice of Termination is
given, the party receiving such Notice of Termination notifies the other party
that a dispute exists concerning the termination, the parties shall promptly
proceed to arbitration as provided in Section 18 of this Agreement. 
Notwithstanding the pendency of any such dispute, the Company shall continue to
pay Executive his Base Salary and other compensation and benefits in effect when
the notice giving rise to the dispute was given (except as to termination of
Executive for Cause).  In the event of the voluntary termination by Executive of
his employment, which is disputed by the Company, and if it is determined in
arbitration that Executive is not entitled to termination benefits pursuant to
this Agreement, he shall return all cash payments made to him pending resolution
by arbitration, with interest thereon at the prime rate as published in The Wall
Street Journal from time to time if it is determined in arbitration that
Executive’s voluntary termination of employment was not taken in good faith and
not in the reasonable belief that grounds existed for his voluntary termination.

 

9

--------------------------------------------------------------------------------


 

10.                               NON-COMPETITION AND POST-TERMINATION
OBLIGATIONS

 

(a)                                 All payments and benefits to Executive under
this Agreement shall be subject to Executive’s compliance with paragraph (b),
(c) , (d) and (e) of this Section 10.

 

(b)                                 Executive shall, upon reasonable notice,
furnish such information and assistance to the Company as may reasonably be
required by the Company in connection with any litigation in which it or any of
its subsidiaries or affiliates is, or may become, a party at an hourly rate
based upon his most recent Base Salary prior to termination.

 

(c)                                  Executive recognizes and acknowledges that
the knowledge of the business activities and plans for business activities of
the Company and affiliates thereof, as it may exist from time to time, is a
valuable, special and unique asset of the business of the Company.  Executive
will not, during or after the term of his employment, disclose any knowledge of
the past, present, planned or considered business activities (all of which is
considered to be a trade secret) of the Company or affiliates thereof to any
person, firm, corporation, or other entity for any reason or purpose whatsoever
(except for such disclosure as may be required to be provided to the Office of
the Comptroller of the Currency (“OCC”), the Federal Deposit Insurance
Corporation (“FDIC”), the Board of Governors of the Federal Reserve System
(“Federal Reserve”) or other bank regulatory agency with jurisdiction over the
Company or Executive).  In the event of a breach or threatened breach by
Executive of the provisions of this Section 10, the Company will be entitled to
a temporary restraining order, preliminary injunction and permanent injunction
restraining Executive from disclosing, in whole or in part, the knowledge of the
past, present, planned or considered business activities of the Company or
affiliates thereof.  Nothing herein will be construed as prohibiting the Company
from pursuing any other remedies available to the Company for such breach or
threatened breach, including the recovery of damages from Executive.

 

(d)                                 Upon any termination of Executive’s
employment pursuant to which Executive is receiving compensation under
Section 4(a)(i) hereof or 4(a)(ii) hereof, provided, however, this
Section 10(d) shall not be applicable in the event such termination occurs
following a Change in Control (as defined in Section 5 of this Agreement),
Executive agrees not to compete with the Company for a period of one (1) year
following such termination in any area within a radius of 25 miles from any
offices of the Company or any of the Company’s affiliates.  Executive agrees
that during such period and within said area, Executive shall not: (i) work for
or advise, consult or otherwise serve with, directly or indirectly, any entity
whose business materially competes with the depository, lending or other
business activities of the Company or any of its affiliates; (ii) solicit, offer
employment to, or take any other action intended (or that a reasonable person
acting in like circumstances would expect) to have the effect of causing any
officer or employee of the Company or of any affiliate, to terminate his or her
employment and accept employment or become affiliated with, or provide services
for compensation in any capacity whatsoever to, any business whatsoever that
competes with the business of the Company or any affiliate that has headquarters
or offices within 25 miles of the locations in which the Company has business
operations or has filed an application for regulatory approval to establish an
office; or (iii) solicit, provide any information, advice or recommendation or
take any other action intended (or that a reasonable person acting in like
circumstances would expect) to have the effect of causing any customer of the
Company to terminate an existing business or commercial relationship with the
Company.

 

(e)                                  The parties hereto, recognizing that
irreparable injury will result to the Company, its business and property in the
event of Executive’s breach of this Section 10, agree that in the event of any
such breach by Executive, the Company will be entitled, in addition to any other
remedies and

 

10

--------------------------------------------------------------------------------


 

damages available, to a temporary restraining order, preliminary injunction and
permanent injunction to restrain the violation hereof by Executive.  Executive
represents and admits that Executive’s experience and capabilities are such that
Executive can obtain employment in a business engaged in other lines and/or of a
different nature than the Company, and that the enforcement of a remedy by way
of injunction will not prevent Executive from earning a livelihood.  Nothing
herein will be construed as prohibiting the Company from pursuing any other
remedies available to it for such breach or threatened breach, including the
recovery of damages from Executive.

 

11.          EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS

 

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Company or any predecessor
of the Company and Executive, except that this Agreement shall not affect or
operate to reduce any benefit or compensation inuring to Executive of a kind
elsewhere provided.  No provision of this Agreement shall be interpreted to mean
that Executive is subject to receiving fewer benefits than those available to
him without reference to this Agreement.

 

12.          NO ATTACHMENT; BINDING ON SUCCESSORS

 

(a)           Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null,
void, and of no effect.

 

(b)           This Agreement shall be binding upon, and inure to the benefit of,
Executive, his estate, and the Company and its respective successors and
assigns, which shall acquire, directly or indirectly, by merger, consolidation,
purchase or otherwise, all or substantially all of the assets or stock of the
Bank.

 

13.          MODIFICATION AND WAIVER

 

(a)           This Agreement may not be modified or amended except by an
instrument in writing signed by the parties hereto.

 

(b)           No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel.  No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future as to any act other
than that specifically waived.

 

14.          REQUIRED PROVISIONS

 

(a)           The Company’s Board may terminate Executive’s employment at any
time, but any termination by the Company’s Board other than Termination for
Cause as defined in Section 8 hereof shall not prejudice Executive’s right to
compensation or other benefits under this Agreement.  Executive shall have no
right to receive compensation or other benefits for any period after Termination
for Cause.

 

11

--------------------------------------------------------------------------------


 

(b)           Notwithstanding anything herein contained to the contrary, any
payments to Executive by the Company, whether pursuant to this Agreement or
otherwise, are subject to and conditioned upon their compliance with
Section 18(k) of the Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k),
and the regulations promulgated thereunder in 12 C.F.R. Part 359.

 

15.          SEVERABILITY

 

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

 

16.          HEADINGS FOR REFERENCE ONLY

 

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

17.          GOVERNING LAW

 

This Agreement shall be governed by the laws of the Commonwealth of
Massachusetts but only to the extent not superseded by federal law.

 

18.          ARBITRATION

 

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators in Massachusetts in accordance with the rules of the American
Arbitration Association then in effect.  Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of his right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.  Any payment to Executive
required under this Section shall be made after the final resolution referenced
herein, but not later than the later of (i) December 31 of the calendar year in
which such resolution is achieved, and (ii) two and one-half months after the
date on which such final resolution is achieved.

 

19.          PAYMENT OF LEGAL FEES

 

All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Company within two and one-half months following the date on
which such fees are incurred, provided that the dispute or interpretation has
been settled by Executive and the Company or resolved in Executive’s favor.

 

20.          INDEMNIFICATION

 

The Company shall provide Executive (including his heirs, executors and
administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense, and shall indemnify Executive (and
his heirs, executors and administrators) for the term of the Agreement and for a
period of 6 years thereafter to the fullest extent permitted under applicable
law against all expenses and liabilities reasonably incurred by him in
connection with or arising out of any action, suit or proceeding in which he may
be involved by reason of his having been a director or officer of

 

12

--------------------------------------------------------------------------------


 

the Bank or the Company or any subsidiary or affiliate of the Bank or the
Company (whether or not he continues to be a director or officer at the time of
incurring such expenses or liabilities), such expenses and liabilities to
include, but not be limited to, judgments, court costs and attorneys’ fees and
the cost of reasonable settlements (such settlements must be approved by the
Board or the board of directors of the Company, as appropriate); provided,
however, neither the Bank nor Company shall be required to indemnify or
reimburse Executive for legal expenses or liabilities incurred in connection
with an action, suit or proceeding arising from any illegal or fraudulent act
committed by Executive.

 

21.          NOTICE

 

For the purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by certified or registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below:

 

To the Bank:

 

Board of Directors

 

 

Georgetown Bancorp, Inc.

 

 

2 East Main Street

 

 

Georgetown, Massachusetts 01833

 

 

 

To Executive:

 

Joseph W. Kennedy

 

 

22 Sherwood Drive

 

 

Bradford, Massachusetts 01835

 

22.          SOURCE OF PAYMENTS.

 

Notwithstanding any provision in this Agreement to the contrary, there will be
no duplication of benefits between this Agreement and any employment agreement
to which the Executive may be subject with the Bank.  To the extent payments and
benefits, as provided for under this Agreement, are paid or received by
Executive under the Employment Agreement in effect between Executive and the
Bank, the payments and benefits paid by the Bank will be subtracted from any
amount or benefit due simultaneously to Executive under similar provisions of
this Agreement.

 

23.          NO MITIGATION.

 

Executive shall not be required to mitigate the amount of any payment provided
for in this Agreement by seeking other employment or otherwise.  No payment
provided for in this Agreement shall be reduced by any compensation earned by
Executive as the result of employment by another employer, or Executive’s
receipt of income from any other source, after the termination of his employment
with the Company.

 

24.          SECTION 409A.

 

The parties agree that this Agreement shall be interpreted to comply with or be
exempt from Code Section 409A, and all provisions of this Agreement shall be
construed in a manner consistent with the requirements for avoiding taxes or
penalties under Code Section 409A.  Each payment and benefit payable under this
Agreement is intended to constitute a separate payment for purposes of Treasury
Regulation Section 1.409A-2(b)(ii).

 

13

--------------------------------------------------------------------------------


 

[Signature page follows]

 

14

--------------------------------------------------------------------------------


 

SIGNATURES

 

IN WITNESS WHEREOF, the Company has authorized this Agreement to be executed by
its duly authorized representatives, and Executive has signed this Agreement, on
the day and date first above written.

 

 

ATTEST:

GEORGETOWN BANCORP, INC.

 

 

 

 

/s/ Thomas L. Hamelin

 

By:

/s/ Mary L. Williams

 

 

 

 

WITNESS:

EXECUTIVE:

 

 

 

 

/s/ Thomas L. Hamelin

 

/s/ Joseph W. Kennedy

 

Joseph W. Kennedy

 

15

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Unrelated Companies or Organizations in which

Executive Holds Position on Effective Date of this Agreement

Under Section 2(b)

 

None

 

16

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Life Insurance Tax-Adjustment

Under Section 3(d)

 

Georgetown Bank

Employment Agreement

Exhibit B Exhibit regarding Section 3{d)

 

Joseph W. Kennedy

 

 

 

Fiscal
Year

 

Life Insurance Premium

 

Tax Gross up

 

Total Payment

 

1

 

2008

 

$

16,527

 

$

9,811

 

$

26;338

 

2

 

2009

 

$

16,527

 

$

9,811

 

$

26,338

 

3

 

2010

 

$

16,527

 

$

9,811

 

$

26,338

 

4

 

2011

 

$

16,527

 

$

9,811

 

$

26,338

 

5

 

2012

 

$

16,527

 

$

9,811

 

$

26,338

 

6

 

2013

 

$

16,527

 

$

9,811

 

$

26,338

 

7

 

2014

 

$

16,527

 

$

9,811

 

$

26,338

 

8

 

2015

 

$

16,527

 

$

9,811

 

$

26,338

 

9

 

2016

 

$

16,527

 

$

9,811

 

$

26,338

 

10

 

2017

 

$

16,527

 

$

9,811

 

$

26,338

 

11

 

2018

 

$

16,527

 

$

9,811

 

$

26,338

 

12

 

2019

 

$

16,527

 

$

9,811

 

$

26,338

 

13

 

2020

 

$

16,527

 

$

9,811

 

$

26,338

 

 

17

--------------------------------------------------------------------------------


 

Georgetown Bank

 

Employment Agreement Exhibit B

Exhibit regarding Section 3(d)

 

 

 

Tax Gross Up Worksheet

 

KENNEDY

 

 

 

 

 

 

 

1

 

Actual/desired net payment

 

$

16,527

 

 

 

 

 

 

 

2

 

Max SS Tax on Line 1

 

 

 

 

 

 

 

 

 

3

 

Subtotal

 

$

16,527

 

 

 

 

 

 

 

4

 

(a) Effective FIT/SIT withholdings rates:

 

 

 

 

 

 

 

 

 

 

 

(1) 100% - elective deferral

 

 

 

 

 

 

 

 

 

 

 

(2) FITW rate x line 4a1

 

30.50

%

 

 

 

 

 

 

 

 

(3) SITW rate x line 4a1

 

5.30

%

 

 

 

 

 

 

 

 

(b) Social Security Rate

 

0.00

%

 

 

 

 

 

 

 

 

(c) Medicare rate

 

1.45

%

 

 

 

 

 

 

 

 

(d) elective deferral %

 

0.00

%

 

 

 

 

 

 

 

 

(e) Total 4a, 4b, 4c and 4d

 

37.25

%

 

 

 

 

 

 

5

 

100% less % on line 4e

 

62.75

%

 

 

 

 

 

 

6

 

Gross up wage (line 3 I line 5)

 

$

26,338

 

 

 

 

 

 

 

7

 

Proof:

 

 

 

 

 

 

 

 

 

 

 

(a) Elective deferral (line 6 x line 4(d)

 

$

0

 

 

 

 

 

 

 

 

 

(b) Federal income tax withholding:

 

 

 

 

 

(Line 6 - Line 7a) x FITW rate

 

$

8,033

 

 

 

 

 

 

 

 

 

(c) State income tax withholding:

 

 

 

 

18

--------------------------------------------------------------------------------


 

 

 

(Line 6 - line 7a) x SITW rate

 

$

1,396

 

 

 

 

 

 

 

 

 

(d) FICA:

 

 

 

 

 

 

 

 

 

 

 

If employee is under FICA wage base enter Line 6 * line 4b. If employee is over
FICA limit enter zero. Otherwise, enter amount from line 2.

 

$

0

 

 

 

 

 

 

 

 

 

(e) Medicare tax:

 

 

 

 

 

(Line 6 - Line 4c)

 

$

382

 

 

 

 

 

 

 

 

 

(f) total of elective deferral and taxes

 

 

 

 

 

(add lines 7a through 7e)

 

$

9,811

 

 

 

 

 

 

 

 

 

(g) Net wages (Line 6 - Line 7f)

 

 

 

 

 

(should equal line 1)

 

$

16,527

 

 

 

 

 

 

 

TOTAL GROSS-UP AMOUNT

 

$

9,811

 

TOTAL GROSS-UP PERCENTAGE

59.36

%

 

19

--------------------------------------------------------------------------------